DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s request for continued examination filed on 04/15/2022. Claims 1, 8, and 15 have been amended. Claims 6-7, 13-14, and 20 have been withdrawn. Claims 1-5, 8-12, and 15-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/15/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites for “determining whether at least 2/N + 1 blockchain nodes have submitted a same new block to the blockchain network.” 
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would determine the preceding algorithm. The applicant’s description recites 
“[0029] Redundancy is used with the number of information sources for fault tolerance. If only one information source was used then that information source could lie or become compromised by hackers and the smart contract will process information incorrectly. For trustworthy execution of the smart contracts it is necessary to receive the same input from more than one information source. A rule is then used to determine that more than 1/2 of those information sources have to agree for the smart contract to process the rest of the logic operations. The account profiles of the pool or the specific miners in the pool may be identified and credited accordingly based on the terms in the smart contract. The information sources may include multiple information sources, and the majority of the information sources (N/2 + 1) should agree with each other as indicated in 106.” 

but does not positively describe how the 2/N+1 is equivalent to N/2+1 mining pool miners are mapped. Therefore, Examiner considers that the limitation is new matter as the applicant has not described or set forth the invention in a way as to enable a person skilled in the art to perform it.
Independent Claims 8 and 15 recite similar features in various forms and are therefore indefinite. Claims dependent upon the rejected independent claims are also rejected.

Response to Arguments
	Applicant argues on page 7 and 8 of the response, filed 104/15/2022, that the 35 U.S.C. 112 rejections should be withdrawn based on arguments. 
	Examiner has removed those rejections but has introduced new rejections based on amended claim language.
	Applicant argues on pages 9-13 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. 
	Examiner has not found prior art for the amended limitations and has removed the 35 U.S.C. 103 rejection therefore the applicant’s argument are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685